DETAILED ACTION
Status of Application
	This action is responsive to non-provisional application filed 06/26/2020.  Original claims 1-14 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 11/03/2020, 11/19/2020 and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Claim Interpretation
Regarding Claims 1-5 and 9, the Office considers the preamble terminology "reaction inhibiting polymer ..." to be a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc., v. Hewlett-Packard Co., 182 F,3d 1238, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir, 1939).

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the claim is directed to “[a] method of making a reaction inhibiting polymer having a formula of M-CO-NR, the method comprising subjecting the acryloyl monomer of claim 8 to a free radical polymerization process …”.  However, claim 8 is drawn to “[a] method of making an acryloyl monomer”; hence, the recitation “acryloyl monomer of claim 8” is not consistent and engenders confusion as to category of invention being claimed.  For purposes of substantive examination, the Office is construing claim 9 as drawn to a method comprising subjecting the acryloyl monomer obtained by the method of claim 8 to a free radical polymerization process.  However, clarification and appropriate correction are required.  
Regarding Claims 13 and 14, the same rationale as above is equally applicable to these claims as they are respectively drawn to “[a] method of using the reaction inhibiting polymer of claim 1” and “[a] method of using the reaction inhibiting polymer of claim 9,” whereas claims 1 and 9 are drawn not to a reaction inhibiting polymer as such but to methods of making such polymer.  For purposes of substantive examination, the Office is construing claims 13 and 14 as respectively drawn to a method of using the reaction inhibiting polymer obtained by the method of claim 1 and a method of using the obtained by the method of claim 9.  However, clarification and appropriate correction are required.  
Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (Energy Fuels 2020, 34, 6279-6287).
Regarding Claims 1, 2 and 6, Zhang et al describe a direct synthesis of acrylamido-based kinetic gas hydrate inhibitors in two stages: a) reaction of poly(acrylic acid) (PAA) with an alicyclic amine (pyrrolidine or piperidine) in the presence of EtOH to form polyacrylic acid alkylammonium salt and b) dehydration of the salt (see Figure 2, Experimental Section 2.2 and Table 1: PAPYD1, PAPPD1, PMAPYD1 and PMAPYD2).  Concerning the claim term “organic coupling agent,” the Office notes that “coupled” is defined by applicants to mean the NR alicyclic amine moiety is grafted onto at least one of the repeating cf., Spec., [0034]).  Inasmuch as the synthesis of Zhang et al results in attachment (hence coupling) of pyrrolidine or piperidine to the carbonyl carbon of a recurring acrylic acid unit (see Figure 3), said term is considered readable on the EtOH used in the disclosed synthesis.  As such, Zhang et al is considered to disclose fully an embodiment of the instant method as defined in claims 1, 2 and 6.  
Regarding Claim 3, it is noted that in the acrylamido polymers of Zhang et al (see Figure 3), it is implicit that each of the carbons of the pendant pyrrolidine or piperidine ring is bonded to atoms outside the ring, namely, two hydrogen atoms per ring carbon. 

Claims 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105315232A (hereinafter, ‘CN ‘232’) (citing infra to corresponding machine translation, of record).  
Regarding Claims 8, 11 and 12, CN ‘232 describes the preparation of N-acryloylmorpholine in a single reactor by reacting vinylformic acid (i.e., acrylic acid) with morpholine in the presence of different agents which the Office regards as species of the organic coupling reagent of present claim 8, given the broad definition of “coupling” as discussed above and insofar as the chemical nature of said coupling agent is not specified in the rejected claims.  See Embodiments 1-6 on pages 5-6 of the translated version of CN ‘232. 

	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 9914790 B2). 
	Regarding Claims 1, 2 and 4-6, Wang et al relate to a low molecular weight graft polymer, which can be a graft homopolymer, copolymer or terpolymer.  In each instance, the graft polymer is produced by (co)polymerizing a mono-ethylenically unsaturated carboxylic acid to form the respective polymer and then grafting a morpholine compound onto the polymer (Col. 3, line 58 to Col. 4, line 15).  Specific disclosure is provided to a polymer preparation method (Col. 12, Example 4) comprising the step of cf., Spec., [0033]-[0035]), and therefore the term is properly read as inclusive of the graft copolymer of Wang et al.  
Regarding Claim 3, it is noted that in the graft polymers of Wang et al (see, e.g., Col. 6, lines 35-50), it is implicit that each of the carbons of the pendant morpholine ring is bonded to atoms outside the ring, namely, two hydrogen atoms per ring carbon. 
	Regarding Claim 7, Wang et al in Example 4 describe a polymer preparation wherein the temperature is cooled down to room temperature prior to adding morpholine and 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide into the reactor (Col. 12, lines 47-53).  Official Notice is taken of the fact that, per IUPAC, room temperature is 25oC.  Thus, Wang et al in at least Example 4 implicitly describe wherein the reacting (of acrylic acid/AMPS copolymer with morpholine) occurs at a temperature between 0oC and 25oC, as claimed. 

Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Majnouni et al (US 2017/0321108 A1).
Regarding Claims 13 and 14, Majnouni et al describe (para [0074]) methods for inhibiting clathrate hydrates in a fluid capable of forming the clathrate hydrates, the methods comprising contacting the fluid with at least one copolymer of General Formula (I) under conditions suitable for forming clathrate hydrates.  As disclosed, the General Formula (I) represents acryloyl-based copolymers wherein an alicyclic amine is attached (hence, grafted) to a polyacrylic acid backbone (see paras [0031]-[0032], [0039] and [0065] (TABLE 1)).  As discussed above (see page 6), the claim term “polymer of formula M-CO-NR” reads on copolymers comprising the structure of the applicants’ formula (I), which formula encompasses the structural unit 
    PNG
    media_image1.png
    161
    139
    media_image1.png
    Greyscale
 of the acryloyl-based copolymers of Majnouni et al.  Majnouni et al further disclose embodiments wherein the fluid is a flow of hydrocarbons and water (paras [0114] - [0116]) which is contacted with the at least one copolymer of General Formula (I) in an amount effective to inhibit clathrate hydrate formation.  In specific embodiments, Majnouni et al teach to contact the fluid with from about 0.01 weight % to about 33 weight %, or from about 0.1 weight % to about 4 weight %, or from about 0.5 weight % to about 4 weight %, or about 2.5 weight % of the at least one copolymer of General Formula I (para [0086]).  The disclosed weight percent ranges encompass prima facie case of obviousness. See MPEP 2144.05.  Thus, experimental modification of Majnouni et al in order to ascertain the optimum weight ratio of acryloyl-based copolymer to combined weight of hydrocarbons and water would have been obvious to one of ordinary skill in the art in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05).  Further, although the acryloyl-based copolymers and corresponding acryloyl monomers of Majnouni et al were not prepared according to the method of present claims 1 and 8 (from which claims 13 and 14 respectively depend), there is no evidence of any patentably distinguishing features between the copolymer products of Majnouni et al and the reaction inhibiting polymer used in claims 13 and 14.  In this regard, note that a difference in preparation, to be of patentable significance, must result in a substantially different product (polymer) than that obtained by the prior art process. See MPEP 2113.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘232 as applied to claim 8 above, and further in view of Ahmed et al (US 6051670).
Regarding Claim 9, CN ‘232 discloses a method of making an acryloyl monomer having a formula of Ra-CO-NR as per claim 8 as discussed above (see page 5).  CN ‘232 does not directly disclose the claimed method comprising subjecting the acryloyl monomer of claim 8 to a free radical polymerization process.  Nevertheless, CN ‘232 does propose material modification with N-acryloyl morpholine in fields such as oilfield additive and as a kind of water-soluble polymer as other water-soluble polymers modifications (see para [0004] of CN ‘232 translation).  Further, it is common practice in the art to subject N-acryloyl morpholine to free radical polymerization to obtain water-soluble polymers useful as gelling compositions in oilfield applications as taught by Ahmed et al (see, Abs. and Col. 9, line 5 et seq.; Col. 10, line 60 to Col. 11, line 3 and Examples I-II).  Given the teachings of Ahmed et al, one of ordinary 

Conclusion
Claim 10 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
	Regarding Claim 10, the closest prior art of CN ‘232 and Ahmed et al, discussed above, fail to teach or adequately suggest the claimed method of making an acryloyl monomer having a formula Ra-CO-NR, comprising reacting an acrylic acid with an organic coupling agent and an alicyclic amine to form the acryloyl monomer, wherein the organic coupling agent is one or more of 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide (EDC), dicyclohexyl carbodiimide (DCC), and 3-diiscaropropylcarbodiimide (DIC).  

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
<http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-07-22